OPINION — AG — (1) THE COUNTY CLERK IS NOT AUTHORIZED TO ACCEPT FOR RECORDING A CONTRACT FOR THE SALE OF REAL ESTATE WHEREIN TITLE TO THE REAL ESTATE IS RETAINED IN THE VENDOR, UNLESS THE MORTGAGE TAX REQUIRED BY 68 O.S.H. 1174 HAS BEEN PAID TO THE COUNTY TREASURER. (2) THE CRIMINAL PENALTIES PROVED IN 68 O.S.H. 1174 ARE IMPOSED ONLY ON "ANY MORTGAGEE, AGENT, AGREEMENT, INDUCEMENT, OR DEVICE BY AN INCREASE RATE OF INTEREST, COMMISSION BROKERAGE, OR OTHERWISE, CHARGE TO OR EXACT FROM THE MORTGAGOR THE PAYMENT OF SUCH TAX" THE COUNTY TREASURER WOULD NOT BE SUBJECT TO ANY CRIMINAL PENALTY FOR ACCEPTING SAID MORTGAGE TAX FROM THE BUYER. (3) NO CRIMINAL PENALTY MAY BE IMPOSED ON A VENDOR WHO MERELY REFUSES TO PAY SAID MORTGAGE REGISTRATION TAX. CITE: 68 O.S.H. 1171, 68 O.S.H. 1178, OPINION NO. JULY 30, 1948 — MEIGS (L. G. HYDEN)